Citation Nr: 1705803	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to asbestos exposure.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 27, 2015, and an evaluation in excess of 30 percent thereafter for an acquired psychiatric disorder, diagnosed as other specified trauma- and stressor-related disorder.

3.  Entitlement to service connection for ischemic heart disease, to include as due to asbestos exposure.

4.  Entitlement to service connection for a left total knee replacement.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, May 2013, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran and his spouse testified regarding the first two issues on the title page at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for ischemic heart disease, a left total knee replacement, bilateral hearing loss, and bronchitis and entitlement to an increased rating for other specified trauma- and stressor-related disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that obstructive sleep apnea was incurred in active service; any current obstructive sleep apnea was not present until more than one year after separation from active service and is not etiologically related to military service, to include claimed asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by an August 2012 letter.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

The Board acknowledges the Veteran was not provided a VA examination or medical opinion in response to his claim of entitlement to service connection for obstructive sleep apnea.  VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence that obstructive sleep apnea manifested in service or until approximately 35 years thereafter.  In addition, there is no competent evidence linking obstructive sleep apnea to service, to include claimed asbestos exposure.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to the claim.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran asserts that his current diagnosis of obstructive sleep apnea is related to claimed asbestos exposure during active service in the Navy.

As discussed below, the Board finds service connection for obstructive sleep apnea is not warranted because there is no probative evidence of record that obstructive sleep apnea is related to active service.  

Initially, the Board finds no competent evidence supporting onset of obstructive sleep apnea during the Veteran's active service.  Service treatment records are negative for complaints or treatment for obstructive sleep apnea and the Veteran testified that he was healthy during active service and did not experience symptoms of obstructive sleep apnea until many years after.  Moreover, post-service medical records demonstrate that the Veteran did not begin treatment for obstructive sleep apnea until around 2007, more than 35 years after separation from active service, and obstructive sleep apnea was diagnosed in an August 2007 private sleep study.  

As such, the Board must conclude that there is no indication that the Veteran's obstructive sleep apnea is related to active service.  See McLendon, 20 Vet. App. at 83.  

The Board notes the Veteran's contentions that he was exposed to asbestos during his occupational duties in the Navy, but finds additional development unwarranted because obstructive sleep apnea is not a diagnosed disability that has been associated with in-service asbestos exposure.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 1.I.3.a (accessed February 13, 2017) (explaining that claims based on asbestos exposure require a military occupational skill with exposure to asbestos sufficient to request an examination and a diagnosed disability that has been associated with in-service asbestos exposure); M21-1, Part IV, Subpart ii, 2.C.2.c. (accessed February 13, 2017) (listing specific diseases that may result from exposure to asbestos).  The Board acknowledges the Veteran may sincerely believe that obstructive sleep apnea is related to active service, to include claimed asbestos exposure, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's sleep apnea is not otherwise shown to be related to asbestos exposure.

As such, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for obstructive sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for obstructive sleep apnea is denied.





REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

A remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim of entitlement to an initial rating in excess of 10 percent prior to January 27, 2015, and an evaluation in excess of 30 percent thereafter for other specified trauma- and stressor-related disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

The Board notes that a May 2016 rating decision granted a partial increase of the Veteran's claim with a staged rating that provides a 30 percent evaluation beginning January 27, 2015.  The basis of the RO's decision included VA treatment records dated January to March 2015 that reported complaints of depressed mood and a diagnosis of depressive disorder.  The Board notes that the Veteran's claims file includes VA treatment records through January 8, 2015, and does not include the referenced records.  Therefore, additional development is warranted to associate all relevant VA treatment records since January 2015 with the record.  

In addition, the Veteran contends that his symptoms of the service-connected other specified trauma- and stressor-related disorder are more severe than currently reflected in the 10 percent evaluation prior to January 27, 2015, and 30 percent evaluation thereafter.   

The Veteran was afforded a VA examination in December 2014 that provided the basis for the initial 10 percent evaluation.  Since that time, the Veteran testified that the December 2014 VA examination report did not accurately reflect the severity of his psychiatric symptoms, which included depressed mood, recurrent thoughts of the suicide, nightmares, isolation, and an overall declining mental state.  The Veteran's wife also testified that the Veteran hit her and had outbursts during sleep, avoided crowds, had anger issues, and became agitated while driving.  The Veteran and his wife both reported that the Veteran's psychiatric symptoms worsened since his retirement in 2008.  Given the above, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal the current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Finally, the Board remands the claims of entitlement to service connection for ischemic heart disease, left total knee replacement, bilateral hearing loss, and bronchitis to be scheduled for a Travel Board hearing by the RO.  The Board notes that the Veteran did not indicate whether he wanted a hearing on these issues in a May 2013 VA Form 9, but requested that the claims be afforded a separate hearing at the RO during the July 2016 videoconference hearing.  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since January 2015.  

2.	Then, the Veteran should be afforded a VA examination to assess the current severity of his service-connected psychiatric symptoms due to other specified trauma- and stressor-related disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim for a higher rating for the acquired psychiatric disorder.  If this claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal as to that issue should then be returned to the Board for further appellate review, if in order.

4.	Schedule the Veteran for a Travel Board hearing for the issues of entitlement to service connection for ischemic heart disease, left total knee replacement, bilateral hearing loss, and bronchitis in accordance with the docket number of his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


